Exhibit 10.23

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT dated as of November 29, 2010 (“Agreement”), is by and
between Transaction Network Services, Inc., a Delaware corporation (the
“Company”), and its parent, TNS, Inc., a Delaware corporation (“Parent”), on the
one hand (collectively, “TNS”), and Daniel P. Dooley III (“Executive”), on the
other hand. (The Company, Parent and Executive will be referred to collectively
as the “Parties” and may each be referred to individually as a “Party”).

 

WHEREAS, Executive will be employed as President and General Manager,
Telecommunication Services Division of TNS commencing November 29, 2010 (the
“Start Date”); and

 

WHEREAS, the Board of Directors of TNS (the “Board” or “Board of Directors”) has
determined that it is in the best interest of TNS and its shareholders to employ
Executive in such capacity and Executive desires to accept such employment;

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and adequacy of which are acknowledged, the parties agree as
follows:

 

1.                                       Acceptance of Employment.  Subject to
the terms and conditions set forth below, the Company agrees to employ Executive
and Executive accepts such employment.

 

2.                                       Term. The period of employment and term
of this Agreement will be from November 29, 2010 through November 28, 2012,
unless further extended or sooner terminated as hereinafter set forth (the
“Term”).  The Term shall automatically be extended for successive one (1) year
periods unless one Party hereto has provided the other with at least ninety (90)
days’ prior written notice of its intention to allow this Agreement to expire at
the end of such initial or extended Term, in which event the employment period
will terminate on the last day of such Term.  If the Company provides Executive
such notice of its intention to allow this Agreement to expire without
thereafter providing Executive with a timely written notice of termination for

 

1

--------------------------------------------------------------------------------


 

Cause (as defined in Section 6(e) of this Agreement) and otherwise complying
with the procedures set forth in Section 6(e), the expiration of the Agreement
will be considered a termination “for other than Cause” as provided in
Section 6(f).

 

3.                                       Position and Duties.  Executive shall
serve as the President and General Manager, Telecommunication Services Division
of TNS, shall report directly to the Chief Executive Officer and will perform
such duties as are set forth in the job description for such position, as it may
be amended by TNS from time-to-time, and such other reasonably related duties
consistent with such position that are assigned to Executive by the Chief
Executive Officer and/or the Board.  Subject to reasonable business travel
requirements, Executive shall generally perform his duties from the TNS general
and administrative offices in Reston, Virginia and shall not be required by TNS
to be personally based or transferred anywhere other than the metropolitan area
in which his office in TNS’ general and administrative offices is now located,
without Executive’s prior written consent.  Notwithstanding the foregoing, TNS
understands that, as the date of this Agreement, Executive lives in Leawood,
Kansas and agrees that, until September 1, 2011, Executive may perform his
duties from TNS’ offices in Overland Park, Kansas.  Executive shall devote all
of his working time and attention and his reasonable best efforts and skills to
the business and affairs of TNS, except (i) with respect to incidental business
activities, including the management of his personal investments, outside
directorships, and civic and charitable activities, which shall be fully
disclosed to the Board of Directors prior to engaging in such activities and
which, in the determination of the Board of Directors, do not cause a conflict
of interest or interfere with Executive’s performance of his duties under this
Agreement; and (ii) as otherwise approved by the Board of Directors.

 

4.                                       Base Salary and Incentives.

 

(a)                                  Base Salary.  During the Term, the Company
will pay Executive a base salary at the rate of $400,000 per annum, less
customary withholdings and deductions (the “Base Salary”) payable in accordance
with the payroll procedures for the Company’s salaried employees in effect
during the Term.  Beginning in January 2012 and annually thereafter, the

 

2

--------------------------------------------------------------------------------


 

Base Salary shall be subject to annual review and possible increase by the Chief
Executive Officer, but it shall not be decreased during the Term of this
Agreement.

 

(b)                                 Annual Incentive Award Opportunity. 
Executive shall be eligible to participate in an annual incentive plan (the
“AIP”), in accordance with the terms of the AIP as they may be established by
the Board from time-to time.  Executive’s target annual award opportunity under
the AIP shall be 100% of the Base Salary (the “AIP Annual Target”).  Actual
awards will be based on the achievement of specified performance objectives, as
determined by the Board.

 

(c)                                  Long-Term Incentive Plan Opportunity. 
 Executive shall be eligible to participate in the Parent’s Long-Term Incentive
Plan (the “LTIP”), in accordance with the terms of the LTIP, as they may be
amended by the Board from time-to time.  Awards will be comprised of a
combination of long-term incentive vehicles, as determined by the Board.  Awards
under the AIP and LTIP will be referred to collectively as “Incentive Awards.”

 

5.                                       Benefits.  During the Term, Executive
will be eligible for the following benefits in connection with his employment
(collectively, the “Benefits”):

 

(a)                                  Retirement Benefits.  Executive will be
eligible to participate in the Company’s 401(k) Plan in accordance with the
terms of that plan, as they may be amended from time-to-time by the Company.

 

(b)                                 Other Fringe Benefits.  In addition to any
other benefits specifically set forth herein, Executive (i) shall be entitled to
the benefits set forth in the Summary of Executive Benefits attached to this
Agreement as Appendix 1 (and incorporated herein) and (ii) shall also be
eligible to participate in all other employee benefit plans and programs offered
by the Company to its senior executives generally, in accordance with the terms
of those plans and programs ((i) and (ii) collectively being the “Fringe
Benefits”), as the Fringe Benefits may be amended or terminated from
time-to-time by the Company.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Business and Travel Expenses. Executive
shall be entitled to reimbursement of all reasonable and necessary
business-related expenses he incurs in performing his duties, in accordance with
and to the extent permitted by the Company’s policies in effect from time to
time.

 

(d)                                 Indemnification.  Executive shall be
entitled to such indemnification rights as are set forth in the Indemnification
Agreement between Executive and the Parent, a copy of which is attached hereto
and incorporated by reference as Appendix 2.

 

6.                                       Termination of Employment and Effect of
Termination.

 

(a)                                  By Company for Death.  Executive’s
employment hereunder shall terminate upon his death, in which event TNS shall
have no further obligation to Executive or his estate other than the payment of
accrued and/or vested but unpaid Base Salary, pro-rated Incentive Awards
(calculated and paid when such awards are paid to other employees generally),
vacation pay and other Benefits as of the termination date, unless otherwise
required by law or plan documents.

 

(b)                                 By Company for Disability.  If Executive
incurs a Disability and such Disability continues for a period of twelve (12)
consecutive months, then the Company may, to the extent permitted by applicable
law, terminate Executive’s employment upon written notice to Executive, in which
event TNS shall have no further obligation to Executive other than the payment
of accrued and/or vested but unpaid Base Salary, pro-rated Incentive Awards
(calculated and paid when such awards are paid to other employees generally),
vacation pay and other Benefits as of the termination date, unless otherwise
required by law or plan documents.  For the purposes of this Agreement, a
“Disability” means a physical or mental impairment that substantially limits a
major life activity and that precludes Executive from performing all of the
essential functions of his position, with or without reasonable accommodation,
as such applicable terms are defined by the federal Americans with Disabilities
Act, as it may be amended from time-to-time.

 

4

--------------------------------------------------------------------------------


 

(c)                                  By Executive for Good Reason.  Executive
may terminate his employment hereunder for Good Reason after giving at least
thirty (30) days’ notice to the Company of the alleged Good Reason and the
Company fails to cure said Good Reason within said notice period.  The date of
such termination must be no more than ninety (90) days from the date of the
occurrence giving rise to the Good Reason.  For purposes of this Agreement, Good
Reason means that, without Executive’s prior written consent: (i) the Company
relocates its general and administrative offices or Executive’s place of
employment to an area other than the Washington, D.C. Standard Metropolitan
Statistical Area; (ii) Executive is assigned duties substantially inconsistent
with his responsibilities as described in Section 3 of this Agreement or a
substantial adverse alteration is made to the nature or status of such
responsibilities; (iii) Executive’s title is diminished; (iv) the Company
reduces Executive’s Base Salary as in effect on the date hereof or as the same
may be increased from time to time; or (v) any material reduction in Benefits
provided to Executive pursuant to Sections 4 and 5 of this Agreement, other than
in connection with a reduction in benefits generally applicable to senior
executives of the Company.  In the event that Executive elects to terminate this
Agreement for Good Reason and the Company has not cured the purported act giving
rise to Executive’s right to terminate as provided above, Executive shall be
entitled to:  (aa) payment of accrued and/or vested but unpaid Base Salary,
pro-rated Incentive Awards (calculated and paid when such awards are paid to
other employees generally), vacation pay and other Benefits as set forth in
Appendix I as of the termination date, unless otherwise required by law or plan
documents; and (bb) payment of one year of Base Salary at the rate in effect as
of the date of termination in installments in accordance with the Company’s
payroll practices in effect at the time (the “Severance Period Fringe Benefits”)
hereto for one year after the date of termination.  In the event the Company’s
Severance Period Fringe Benefit plans do not permit continued participation by
Executive after his termination, then Executive will instead be entitled to a
lump sum payment from the Company of the expected cost to Executive to purchase
and continue such Severance Period Fringe Benefit programs, as an individual or
family policyholder, grossed up for all local, state and Federal taxes at the
maximum tax rates.  Executive’s entitlement to the Base Salary described in (bb)
is conditional on his execution of a Severance Agreement and General Release in
substantially the same form attached hereto as Appendix 3.  TNS agrees to
provide to

 

5

--------------------------------------------------------------------------------


 

Executive within ten (10) days of termination the Severance Agreement and
General Release for execution.

 

(d)                                 By Executive without Good Reason.  Executive
may terminate this Agreement without Good Reason upon forty-five (45) days’
prior written notice to the Company.  In the event Executive’s employment is
terminated pursuant to this Section 6(d), the Company may in its discretion
relieve Executive of his duties and provide him with Base Salary and Benefits
through the date of termination.  In the event Executive terminates his
employment without Good Reason, Executive shall be entitled to payment of
accrued and/or vested but unpaid Base Salary, vacation pay and other Benefits as
of the termination date, unless otherwise required by law or plan documents.

 

(e)                                  By Company for Cause.  The Board of
Directors of the Company may terminate this Agreement for Cause upon written
notice to Executive.  “Cause” shall be defined as: (i) the commission of a
felony or a crime involving moral turpitude or the commission of any other act
or omission involving dishonesty or fraud with respect to the Company or any of
its affiliates or any of their customers or suppliers; (ii) substantial failure
on the part of Executive in his performance of the duties of the office held by
him as reasonably directed by the Chief Executive Officer and/or the Board
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness), after notice to Executive and a reasonable
opportunity to cure within 30 days; (iii) gross negligence or willful misconduct
by Executive with respect to the Company or any of its affiliates (including,
without limitation, disparagement that adversely affects the reputation of the
Company or any of its affiliates); or (iv) any material breach by Executive of
Sections 3, 7 or 8 of this Agreement.  For purposes of this Agreement, an act,
or failure to act, on the Executive’s part shall be considered “gross
negligence” or “willful misconduct” only if done, or omitted, by him not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company and its affiliates. The Executive’s employment shall not
be deemed to have been terminated for “Cause” unless the Company shall have
given or delivered to the Executive reasonable notice setting forth the reasons
for the Company’s intention to terminate the Executive’s employment for “Cause”.

 

6

--------------------------------------------------------------------------------


 

In the event Executive is terminated for Cause, TNS’ only obligation to
Executive will be the payment of accrued and/or vested but unpaid Base Salary,
vacation pay and other Benefits as of the termination date, unless otherwise
required by law or plan documents.

 

(f)                                    By the Company for Other than Cause. The
Board of Directors may terminate this Agreement for reasons other than Cause
after giving at least forty-five (45) days’ prior written notice of such
termination to Executive.  In the event the Company terminates Executive
pursuant to this Section 6(f), Executive shall be entitled to:  (aa) payment of
accrued and/or vested but unpaid Base Salary, pro-rated Incentive Awards
(calculated and paid when such awards are paid to other employees generally),
vacation pay and other Benefits as of the termination date, unless otherwise
required by law or plan documents; and (bb) payment of one year of Base Salary
at the rate in effect as of the date of termination in installments in
accordance with the Company’s payroll practices in effect at the time.  In the
event the Company’s Severance Period Fringe Benefit plans do not permit
continued participation by Executive after his termination, then Executive will
instead be entitled to a lump sum payment from the Company of the expected cost
to Executive to purchase and continue the Severance Period Fringe Benefit
programs, as an individual or family policyholder, grossed up for all local,
state and Federal taxes at the maximum tax rates.  Executive’s entitlement to
the Base Salary described in (bb) is conditional on his execution of a Severance
Agreement and General Release in substantially the same form attached hereto as
Appendix 3.  TNS agrees to provide to Executive within ten (10) days of
termination the Severance Agreement and General Release for execution.

 

(g)                                 Adjustment in Benefits.  In the event that
Executive becomes entitled to the payments and benefits described in this
Section 6 (together with any other benefits to which Executive is entitled
hereunder following a termination entitling Executive to the payments and
benefits of this Section 6, the “Severance Benefits”),  the Severance Benefits
shall be reduced, in a manner to be determined by TNS in its sole discretion, by
the amount necessary to avoid the imposition of the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) on
excess parachute payments (the “Excise Tax”).   For purposes of determining
whether any of the Severance Benefits would otherwise be subject to the Excise

 

7

--------------------------------------------------------------------------------


 

Tax, (i) any other payments or benefits received or to be received by Executive
that would be treated as contingent on a change in ownership or control under
the principles described in Treas. Reg. § 1.2806-1 P-22 or that are otherwise
payable on account of Executive’s termination of employment (whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement with
TNS, any person whose actions result in a change in control or any person
affiliated with the Company or such person) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax, unless in the opinion of tax counsel
selected by TNS’ independent auditors and reasonably acceptable to Executive
such other payments or benefits (in whole or in part) do not constitute
parachute payments, including without limitation by reason of
Section 280G(b)(4)(A) of the Code, or such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered,
within the meaning of Section 280G(b)(4)(B) of the Code in excess of the Base
Amount as defined in Section 280G(b)(3) of the Code allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax, (ii) the amount of
the Severance Benefits that shall be treated as subject to the Excise Tax shall
be equal to the lesser of (a) the total amount of the Severance Benefits or
(b) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying clause (i) above), and (iii) the
value of all non-cash benefits or any deferred payment or benefit shall be
determined by TNS’ independent auditors in accordance with the principles of
Section 280G(d)(3) and (4) of the Code.

 

(i)                                     Notice of Termination. Termination of
this Agreement by TNS or termination of this Agreement by Executive shall be
communicated by written notice to the other Party hereto, specifically
indicating the termination provision relied upon.

 

(j)                                     Property.  Upon the termination of
Executive’s employment under this Agreement, for any reason, or at any time upon
request from the Company, Executive shall return all property of TNS, and all
copies, excerpts or summaries of such property in whatever form, that are in his
possession, custody or control.

 

8

--------------------------------------------------------------------------------


 

(k)                                  Rules under Section 409A of the Internal
Revenue Code.  Notwithstanding anything set forth above in Section 6 of this
Agreement to the contrary, if Executive incurs a separation from service with
TNS and, at the time of such separation from service, Executive qualifies as a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of Code , and
becomes entitled to a distribution under Section 6 of this Agreement as a result
of such separation from service, then any distribution otherwise payable to
Executive during the first 6 months after the date of such separation from
service pursuant to Section 6 shall be subject to the following rules:

 

(i)                                     Any payment, under Section 6 of this
Agreement, to which Section 409A(a)(2) does not apply, shall be paid pursuant to
its original terms as set forth in Section 6.

 

(ii)                                  Any payment, under Section 6 of this
Agreement, to which Section 409A(a)(2) does apply, shall be paid as follows: 
(a) with respect to any payment under Section 6 which is otherwise payable in a
lump sum distribution, such payment shall be paid in a lump sum distribution on
the later of (A) the date such payment becomes ascertainable and payable in
accordance with the program under which it is being made or (B) during the
seventh month following the month in which the Executive separates from service
with TNS and (b) with respect to any payment under Section 6 which is otherwise
payable in monthly installment payments, TNS shall provide a lump sum payment
during the seventh month following the date on which the Executive separates
from service with TNS equal to the aggregate amount which would have been paid
to the Executive during the first 6 months of the scheduled monthly installment
payments and thereafter, the remaining monthly installments owed under Section 6
will be paid pursuant to the original schedule set forth in the Agreement.

 

Executive agrees to execute such further reasonable amendments to this Agreement
as TNS may determine, from time to time, are necessary to ensure compliance with
Section 409A of the Internal Revenue Code.

 

9

--------------------------------------------------------------------------------


 

7.                                       Noncompetition and Nonsolicitation. 
Executive acknowledges that in the course of his employment with the Company he
has and will become familiar with the Company’s and its affiliates’ trade
secrets and with other confidential information concerning the Company and its
affiliates and that his services will be of special, unique and extraordinary
value to the Company and its affiliates.  Therefore, Executive agrees that:

 

(a)                                  Noncompetition.  During the Term and for a
period of one (1) year thereafter, regardless of the reasons for the ending of
the Term (the “Noncompete Period”), Executive shall not, directly or indirectly,
either alone or in association with others, own, manage, operate, sell, control
or participate in the ownership, management, operation, sales or control of, be
involved with the development efforts of, serve as a technical advisor to,
license intellectual property to, provide services to or in any manner engage in
any business that competes with any business in which the Company or any of its
affiliates is engaged as of the date of Executive’s termination or resignation;
provided, however, that Executive may own as a passive investor up to 5.0% of
any class of an issuer’s publicly traded securities.

 

(b)                                 Nonsolicitation. During the Noncompete
Period, Executive shall not, directly or indirectly, alone or in association
with others, (i) induce or attempt to induce any employee of the Company or any
of its affiliates to leave the employ of the Company or such affiliate, or in
any way interfere with the relationship between the Company and any of its
affiliates and any employee thereof; (ii) hire any person who was an employee of
the Company or any of its affiliates within one year prior to the time such
employee was hired by Executive; (iii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or any of its
affiliates to cease doing business with the Company or such affiliate or in any
way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company or any of its affiliates; or
(iv) acquire or attempt to acquire an interest in any business which relates to
any business of the Company or any of its affiliates and with which the Company
and any of its affiliates has entered into substantive negotiations or has
requested and received confidential information relating to the acquisition of
such business by the Company or any of its affiliates in the two-year period
immediately preceding the termination of employment.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Business Scope and Geographical Limitation.
Executive acknowledges (i) that the business of the Company and its affiliates
is, and is expected to remain, international in scope and without geographical
limitation; (ii) notwithstanding the state of incorporation or principal office
of the Company or any of its affiliates, or any of their respective executives
or employees (including Executive), it is expected that the Company and its
affiliates will have business activities and have valuable business
relationships within its industry throughout the world; and (iii) as part of his
responsibilities, Executive will travel around the world in furtherance of the
Company’s and its affiliates’ businesses and their relationships.  Accordingly,
the restrictions set forth in this Section 7 shall be effective in all cities,
counties and states of the United States and all countries in which the Company
or any of its affiliates has an office or is engaged in business as of the date
of Executive’s termination or resignation.

 

(d)                                 Enforcement.  If, at the time of enforcement
of this Section 7, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum duration, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum duration, scope and area permitted by law.

 

(e)                                  Additional Acknowledgments.  Executive
acknowledges that the provisions of this Section 7 are in consideration
of employment with the Company and the additional good and valuable
consideration as set forth in this Agreement.  Executive acknowledges that he
has carefully read this Agreement and has given careful consideration to the
restraints imposed upon Executive by this Agreement, and is in full accord as to
their necessity for the reasonable and proper protection of confidential and
proprietary information of the Company and its affiliates now existing or to be
developed in the future.  Executive expressly acknowledges and agrees that each
and every restraint imposed by this Agreement was discussed in good faith
between the parties hereto and is reasonable with respect to subject matter,
time period and geographical area.  During the Term and the Noncompete Period,
Executive agrees to provide the Company (upon the Company’s reasonable request)
with such information as may be

 

11

--------------------------------------------------------------------------------


 

necessary to demonstrate Executive’s compliance with the terms and provisions of
this Agreement.

 

8.                                       Confidential Information.

 

(a)                                  Obligation to Maintain Confidentiality. 
Executive acknowledges that the information, observations and data obtained by
him during the course of his performance under this Agreement concerning the
business and affairs of the Company and its affiliates are the property of the
Company or such affiliates, including information concerning acquisition
opportunities in or reasonably related to the Company’s or any of its
affiliates’ business or industry of which Executive becomes aware during the
Term. Therefore, Executive agrees that he will not disclose to any unauthorized
person or use for his own account any of such information, observations or data
without the prior written consent of the Chief Executive Officer, unless, and
then only to the extent that, the aforementioned matters become generally known
to and available for use by the public other than as a result of Executive’s
acts or omissions to act.  Executive agrees to deliver to the Company upon
termination of employment, or at any other time the Company may request in
writing, any and all property belonging to the Company and its affiliates in his
possession or under his control including, but not limited to, any memoranda,
notes, plans, records, reports, documents, discs and other data storage media
(and any copies thereof).

 

(b)                                 Ownership of Property.  Executive expressly
understands and agrees that any and all right, title or interest he has or
obtains in any documentation, trade secrets, technical specifications, data,
know-how, inventions, concepts, ideas, techniques, innovations, discoveries,
improvements, developments, methods, processes, programs, designs, analyses,
drawings, reports, memoranda, marketing plans, and all similar or related
information (whether or not patentable) conceived, devised, developed,
contributed to, made, reduced to practice or otherwise had or obtained by
Executive (either solely or jointly with others) during the Term that relate to
the Company’s or any of its affiliates’ actual or anticipated business, research
and development, or existing or future products or services, or that arise out
of Executive’s employment with the Company or any of its affiliates (including
any of the foregoing that constitutes any proprietary

 

12

--------------------------------------------------------------------------------


 

information or records) (“Work Product”) belong to the Company or the respective
affiliate, and Executive hereby assigns, and agrees to assign, all of the above
Work Product to the Company or to such affiliate.  Any copyrightable work
prepared in whole or in part by Executive in the course of his work for any of
the foregoing entities shall be deemed a “work made for hire” under the
copyright laws, and the Company or such affiliate shall own all rights therein. 
To the extent that any such copyrightable work is not a “work made for hire,”
Executive hereby assigns, and agrees to assign, to the Company or the respective
affiliate all of his right, title and interest in and to such copyrightable
work.  Executive shall promptly disclose such Work Product and copyrightable
work to the Chief Executive Officer and perform all actions reasonably requested
by the Board (whether during or after the Employment Period) to establish and
confirm the Company’s or the respective affiliate’s ownership therein (including
executing and delivering any assignments, consents, powers of attorney and other
instruments).

 

(c)                                  Third Party Information. Executive
understands that the Company and its affiliates will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s and such affiliates’ part to maintain the confidentiality
of such information and to use it only for certain limited purposes.  During the
Term and thereafter, and without in any way limiting the provisions of
Section 8(a) above, Executive will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than personnel of the Company
or its affiliates who need to know such information in connection with their
work for the Company or such affiliates) or use, except in connection with his
work for the Company or such affiliates, Third Party Information without the
prior written consent of the Chief Executive Officer.

 

(d)                                 Use of Information of Prior Employers. 
During the Term, Executive will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employers or any other
person to whom Executive has an obligation of confidentiality, and will not
bring onto the premises of the Company or any of its affiliates any unpublished
documents or any property belonging to any former employer or any other person
to whom Executive has an obligation of confidentiality unless consented to in
writing by the former employer or person.  Executive will use in the performance
of his duties only information which is (i)(x) common

 

13

--------------------------------------------------------------------------------


 

knowledge in the industry or (y) is otherwise legally in the public domain;
(ii) is otherwise provided or developed by the Company or its affiliates; or
(iii) in the case of materials, property or information belonging to any former
employer or other person to whom Executive has an obligation of confidentiality,
approved for such use in writing by such former employer or person.

 

9.                                       Bonus Reimbursement.                TNS
acknowledges that Executive will be due and owing certain incentive compensation
from Executive’s current employer in an amount equal to $250,000 (the “2010
Incentive Amount”) to the extent Executive is employed by his current employer
on December 31, 2010.  In consideration for Executive joining TNS prior to
December 31, 2010 and foregoing the 2010 Incentive Amount, TNS will pay to
Executive, within thirty (30) days of the Start Date, $250,000 (the
“Reimbursement Amount”).  If Executive resigns or otherwise terminates his
employment from TNS within twenty-four (24) months from the Start Date without
Good Reason, Executive will pay TNS the Reimbursement Amount.  Executive
authorizes TNS to deduct the Reimbursement Amount from any sums due Executive at
the time of termination of his employment; and upon demand, Executive will
reimburse TNS the amount by which the expenses paid exceed the deductions from
sums due Executive at the time of termination.   Notwithstanding anything in
this Section 9 to the contrary, to the extent Executive receives any portion of
the 2010 Incentive Amount from his current employer, (a) Executive shall
reimburse TNS for the difference between the Reimbursement Amount and the
portion of the 2010 Incentive Amount received by Executive from his current
employer or (b) to the extent TNS has not yet paid the 2010 Incentive Amount,
TNS shall pay to Executive the Reimbursement Amount less the portion of the 2010
Incentive Amount received by Executive from his current employer.

 

10.                                 Arbitration.  All disputes concerning the
application, interpretation or enforcement of this Agreement or otherwise
arising out of the relationship between Executive, on the one hand, and the
Company or Parent, on the other hand, except for those arising under Section 7
or 8 of this Agreement, shall be resolved exclusively by final and binding
arbitration before a single arbitrator in accordance with the Employment
Rules of the American Arbitration Association then in effect.  The arbitration
shall be held in Washington, D.C., and the arbitrator

 

14

--------------------------------------------------------------------------------


 

shall have the authority to permit the parties to engage in reasonable
pre-hearing discovery.  In any litigation or arbitration to enforce this
Agreement, the prevailing party will be awarded reasonable attorneys’ fees and
costs.  Each Party knowingly and voluntarily waives its right to a trial by jury
with respect to disputes that are covered by this Section 10.

 

11.                                 Notices.  Any notice provided for or
required by this Agreement must be in writing and must be either personally
delivered, mailed by first class mail (postage prepaid and return receipt
requested) or sent by reputable overnight courier service (charges prepaid) to
the recipient at the addresses indicated below or to such other address as a
Party may designate in writing to the other Party:

 

If to the Company or Parent:

 

Transaction Network Services, Inc.

11480 Commerce Park Drive

Suite 600

Reston, VA 20191

Attention:  Chief Executive Officer

 

With a copy to:

 

Arent Fox PLLC

1050 Connecticut Avenue, N.W.

Washington, D.C.  20036

Attention:  Jeffrey E. Jordan, Esquire

 

If to Executive:

 

To his last known home address on file with the Company

 

12.                                 No Waiver.  The failure of either Party at
any time to enforce any provision of this Agreement or to exercise any remedy,
option, right, power or privilege provided for herein, or to require the
performance by the other party of any of the provisions hereof, shall in no way
be deemed a waiver of such provision at the same or at any prior or subsequent
time.

 

13.                                 Governing Law.  This Agreement is governed
by and shall be construed in accordance with the laws of the Commonwealth of
Virginia, without reference to the principles

 

15

--------------------------------------------------------------------------------


 

of conflict of laws therein.  Executive agrees to submit to personal
jurisdiction and venue in the Commonwealth of Virginia.

 

14.                                 Validity. The invalidity or unenforceability
of any provision or provisions of this Agreement shall not be deemed to affect
the validity or enforceability of any other provision of this Agreement, which
shall remain in full force and effect.  The court or arbitrator will modify any
invalid or unenforceable provision to make it valid and enforceable to the
maximum extent permitted by law.

 

15.                                 Successors.  This Agreement shall be binding
upon TNS, its successors and assigns, including any corporation or other
business entity which may acquire all or substantially all of TNS’ assets or
business, or within which TNS may be consolidated or merged, or any surviving
corporation in a merger involving TNS.

 

16.                                 Waiver or Modification of Agreement.  No
waiver or modification of this Agreement shall be valid unless in writing and
duly executed by both Parties.

 

17.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which and together will constitute
one and the same instrument.

 

18.                                 Entire Agreement.    This Agreement
represents the entire agreement, and supersedes all other agreements,
discussions or understandings concerning the subject matter.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
and year first above written.

 

TRANSACTION NETWORK SERVICES, INC.:

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ Daniel P. Dooley III

By:

/s/ Michael Q. Keegan

 

Daniel P. Dooley III

 

Michael Q. Keegan

 

 

 

 

 

 

 

 

 

 

TNS, INC.:

 

 

 

 

 

 

 

 

By:

/s/ Michael Q. Keegan

 

 

 

Michael Q. Keegan

 

 

 

17

--------------------------------------------------------------------------------


 

APPENDIX 1

 

SUMMARY OF EXECUTIVE BENEFITS

 

This Summary of Executive Benefits (“Summary”) describes certain benefits that
the Company currently provides to the Executive.  The Company may provide other
benefits to the Executive not described in this Summary but which are described
in the Company’s Employee Handbook.  With respect to any benefit listed below
which is a reimbursement, Executive must submit all required documentation by no
later than February 14 of the year following the year in which the expenses to
be reimbursed were incurred so that the reimbursement may be paid by no later
than March 15 of the year following the year in which the expenses were
incurred.  Failure to submit such documentation by such February 14 will result
in denial of the reimbursement.  No exceptions will be made to this requirement.

 

1.                                      Life Insurance:  TNS will provide
Executive with life insurance benefits equal to an amount two times his annual
Base Salary, rounded to the next higher $1,000, to a maximum amount of life
benefits of $400,000.  Premiums for this coverage are paid by TNS.

 

2.                                      Leave Benefits:  Executive receives a
total of One Hundred and Ninety-Two (192) hours of paid leave, which is earned
at a rate of eight (8) hours per pay period.  This time can be used for vacation
or sick leave.  Only Eighty (80) hours of accrued leave may be carried over to
the next year.  If Executive leaves TNS, provided that he has been employed for
at least six months, Executive will be paid for two-thirds of Executive’s
accrued leave balance.  The remaining third is assumed to be sick leave and is
not paid to the terminating Executive.  Executive also is eligible for
Bereavement, Military, and Maternity/Paternity leave as provided in the Employee
Handbook.

 

3.                                      Cellular Phone and Mobile E-mail: 
Executive is eligible to receive one cellular telephone and one mobile e-mail
device for use in connection with TNS’ business.  The phone and mobile e-mail
device will remain the property of the TNS and must be returned upon termination
of Executive’s employment with TNS.

 

4.                                      Travel Benefits:  Executive will be
entitled to reimbursement for the purchase of airline coupons used to upgrade
from economy/coach class to first class on domestic air travel, and Executive is
authorized to fly business class during international travel.  Executive is
entitled to reimbursement for the cost of maintaining membership for access to
one airline hospitality lounge.

 

18

--------------------------------------------------------------------------------